Citation Nr: 9926327	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right fibula fracture.

2.  Entitlement to an initial, compensable rating for 
residuals of right radius head fracture.

3.  Entitlement to an initial, compensable rating for a right 
ankle disability.

4.  Entitlement to an initial, compensable rating for tinea 
unguium.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from August 1987 to August 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Seattle Regional 
Office (RO) February 1994 rating decision which granted 
service connection for right fibula, right ankle, right arm, 
and tinea unguium disabilities, assigning each a 
noncompensable rating.  By RO rating decision in April 1999, 
the evaluation of the service-connected right fibula 
disability was increased to 10 percent.  In view of AB v. 
Brown, 6 Vet. App. 35, 38 (1993), the claim remains in 
controversy where less than the maximum available benefit is 
awarded.  

By February 1994 rating decision, the RO also denied the 
veteran compensation under 38 C.F.R. § 3.324 (assignment of a 
10 percent rating if two or more noncompensable disabilities 
clearly interfere with normal employability).  However, as 
the disability rating for the veteran's service-connected 
right fibula disability was increased to 10 percent, 
effective August 11, 1993, the day following the date of his 
separation from active service, 38 C.F.R. § 3.324 is no 
longer applicable in this case.

Appellate consideration of initial, compensable ratings for 
the service-connected right arm and tinea unguium 
disabilities is held in abeyance pending completion of the 
development requested in the remand below.




FINDINGS OF FACT

1.  The residuals of right fibula fracture are manifested by 
disruption of the anterior tibialis fascial sheath and 
bulging of the muscle and a slight varus deformity; 
subjective complaints of almost continuous pain, increasing 
on prolonged walking, standing, and participation in sports 
activities, are not supported by objective evidence of 
impaired range of motion or instability; he has not received 
any medical treatment for his right leg disability since his 
service separation.

2.  The veteran's right ankle disability is manifested by 
subjective complaints of pain and susceptibility to recurrent 
sprains, unsupported by any contemporaneous objective 
findings; there is no evidence of degenerative or post 
traumatic changes, the range of motion of all joints is full; 
he has received no medical treatment for the right ankle 
disability since service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for residuals of right fibula fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5262 (1998).

2.  The schedular criteria for a compensable rating for the 
right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of ratings in excess of the currently 
assigned 10 percent for his service-connected right leg 
disability and a compensable rating of the service-connected 
right ankle disability are well grounded, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), as they stem from the 
noncompensable ratings initially assigned by the RO at the 
time of the February 1994 grant of service connection for 
those disabilities.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Once determined that a claim is well grounded, VA 
has a duty to assist in the development of evidence pertinent 
to the claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical 
data have been associated with the file, including current 
data sufficient to address the merits of the veteran's 
claims; thus, the duty to assist has been satisfied as to 
those issues.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

As indicated above, service connection for right leg and 
right ankle disability was granted by the RO in February 
1994; each disability was assigned a noncompensable rating.  
That decision was based on the veteran's service medical 
records showing that he sustained an open fracture of the 
right fibula in May 1990, necessitating irrigation and 
debridement surgery.  On examination in July 1990, it was 
indicated that he showed satisfactory post-operative 
progress.  In August 1990, a palpable deformity of the distal 
right fibula was noted, but there was no evidence of 
tenderness and range of motion of the right knee was full.  
On service separation medical examination in July 1993, a 
painful right knee was noted.

Regarding the veteran's right ankle disability, his service 
medical records reveal that he sprained the ankle on several 
occasions during service, resulting in recurrent pain, 
swelling, and impairment of the range of motion.  A June 1989 
X-ray study of the ankle revealed soft tissue swelling and a 
well-corticated bony density possibly representing an ossicle 
or an old, healed non-united avulsion injury of the medial 
malleolus.  X-ray studies of the ankle in June and July 1990, 
revealed no evidence of bony injury or abnormality.  On 
service separation medical examination in July 1993, he 
indicated that he experienced occasional right ankle pain.

On VA medical examination in September 1993, the veteran 
indicated that he experienced occasional soreness in the area 
of his right fibula fracture, but denied experiencing chronic 
pain; reportedly, he walked up to 3 miles and jogged up to a 
mile without discomfort.  With regard to his right ankle 
disability, he indicated that he experienced crepitus and 
occasional stiffness but denied experiencing chronic pain or 
swelling.  On examination, his posture and gait were normal; 
the post-fracture site over the right upper fibula was 
tender; range of motion of the right ankle was normal and 
showing no evidence of tenderness or swelling; X-ray study of 
the right fibula revealed evidence of a fracture.  History of 
right fibula fracture and right ankle sprain with 
intermittent discomfort were diagnosed.

In his June 1994 substantive appeal, the veteran indicated 
that he was unable to walk, jog, or perform other physical 
activities without experiencing right leg and ankle 
symptomatology such as pain, swelling, and discomfort.

On VA orthopedic examination in June 1998, the veteran 
indicated that he continued to experience almost continuous 
pain in the area of his previous right fibula fracture, 
increasing on prolonged walking, standing, or participation 
in any sports activities.  With regard to his right ankle 
disability, he indicated that he experienced chronic pain and 
that the ankle sprained easily, noting that he had to be 
careful walking on uneven surfaces.  On examination, the 
range of motion of the right knee was full (0-145 degrees) 
and showed no evidence of instability; a 12-centimeter, well-
healed and nontender, curvilinear scar was noted over the 
right fibula; examination of the right shin revealed 
disruption of the anterior tibialis fascial sheath causing 
muscle bulging on extension at the ankle; the range of motion 
of the right ankle was full (20-45 degrees) and was not 
associated with pain.  X-ray study of the right leg revealed 
a slight varus deformity at the proximal fibula.  Chronic 
right leg pain, status post open fracture, and history of 
multiple right ankle sprains with continued easy 
sprainability were diagnosed.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in evaluating the residual disability include less movement 
than normal, more movement than normal, weakened movement, 
excess fatigability, pain on movement, swelling, deformity or 
atrophy of disuse, or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Currently, the veteran's service-connected residuals of right 
fibula fracture are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262, (malunion) impairment of the tibia and 
fibula, and a 10 percent rating is assigned consistent with 
evidence of slight knee or ankle disability.  A 20 percent 
evaluation may be assigned under Diagnostic Code 5262, if the 
knee or ankle impairment is moderate; if the impairment is 
severe, a 30 percent evaluation will be assigned.  

Based on the entire evidence of record, as discussed above, 
the Board is of the opinion that a rating in excess of the 
currently assigned 10 percent for the veteran's service-
connected right leg disability is unwarranted.  In 
particular, although the evidence clearly shows that he 
sustained an open fracture of the right fibula in service, 
requiring surgical and follow-up medical treatment prior to 
service separation, and resulting in chronic pain (now 
described by the veteran as almost continuous and increasing 
on essentially any activity), the subjectively perceived 
severity of such disability is unsupported by objective 
evidence of record.  Specifically, although there is evidence 
of disruption of the right anterior tibialis fascial sheath 
that causes muscle bulging on motion, the range of motion of 
the right leg is full, it is not associated with pain, and 
shows no evidence of instability.  On VA orthopedic 
examination in June 1998, the veteran did not report 
experiencing easy fatigability, incoordination, or other 
functional impairment associated with his right leg 
disability, nor were any pertinent objective findings noted 
on examination (such as muscle atrophy, evidence of disuse, 
or instability).  There is no indication that the disability 
requires ongoing medical treatment, use of prescription 
medication, or any orthopedic devices.  Thus, considering 
both subjective complaints of pain and objective evidence of 
record, the Board is of the opinion that the level of 
severity of right leg disability is consistent with evidence 
of no more than slight malunion impairment of the tibia and 
fibula under Code 5262.

The clinical evidence of record, as discussed above, does not 
reveal the presence of malunion of the femur with marked knee 
disability or ankylosis of the knee; an evaluation under 
Diagnostic Codes 5255 or 5256, respectively, is therefore 
wholly inappropriate in this case. 

As discussed above, the range of motion of the right leg is 
full and does not nearly approximate the level of impairment 
warranting an evaluation in excess of 10 percent under 
diagnostic codes 5260 or 5261 (limitation of flexion and 
extension of the leg, respectively); thus, consideration of 
his subjective complaints of pain upon prolonged walking, 
standing, or participation in physical activity does not 
provide a basis upon which his service-connected right leg 
disability may be rated in excess of 10 percent. 

While the evidence of record reveals the presence of a scar 
over the veteran's right fibula, such scar is well healed and 
is not tender and painful on objective demonstration.  Thus, 
a separate disability rating for the veteran's scar under 
Code 7804 is not warranted.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

With regard to the veteran's service-connected right ankle 
disability, it is currently evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, limitation of motion of the 
ankle, and a noncompensable rating is assigned.  Although 
Diagnostic Code 5271 provides for a minimum 10 percent 
evaluation, if the limitation of motion of the ankle is 
moderate, a zero percent rating will be assigned by 
application of 38 C.F.R. § 4.31 (which provides that where 
the rating schedule does not provide a zero percent 
evaluation, a zero percent evaluation will be assigned if the 
criteria for a compensable rating have not been met).

Based on the entire evidence of record, as discussed above, 
the Board is of the opinion that a compensable rating for the 
veteran's service-connected right ankle disability is not 
warranted.  Although the evidence demonstrates that he did 
sustain several right ankle sprains in service requiring 
intermittent medical treatment, he never sustained any 
fractures and did not require surgical treatment.  Although a 
June 1989 X-ray study of the ankle revealed soft tissue 
swelling and a well-corticated bony density, subsequent X-ray 
studies in June and July 1990 did not reveal evidence of any 
abnormalities.  Moreover, although he indicated on VA 
orthopedic examination in June 1998 that he experiences 
chronic pain and the ankle is susceptible to sprains (thus 
requiring him to exercise caution when walking on uneven 
surfaces), he is not shown to have required any medical 
treatment for the right ankle disability since service.  
Moreover, while he continues to perceive subjective symptoms 
of right ankle pain, such symptoms are not supported by any 
objective findings; range of motion of the right ankle is 
full, painless, and no post traumatic or degenerative changes 
are present; there is no evidence indicative of the presence 
of muscle atrophy, weakness, incoordination, skin changes, or 
vascular or neurological impairment, and the severity and 
frequency of his subjective symptoms has apparently not 
necessitated outpatient medical treatment or use of 
prescription medication.  Accordingly, the evidence does not 
support a conclusion that his service-connected right ankle 
disability is consistent with at least moderate limitation of 
motion or moderate foot injury (under Code 5284), on 
consideration of both objective and subjective 
manifestations, see DeLuca, 8 Vet. App. at 206.

The evidence before the Board does not reveal that the 
veteran's service-connected right ankle disability is 
associated with an ankylosed ankle, that the range of motion 
of the ankle is reduced, that subastragalar or tarsal joints 
are ankylosed, that there is malunion of os calcis or 
astragalus, or that there is moderate, moderately severe, or 
severe malunion or nonunion of tarsal or metatarsal bones; 
thus, a compensable rating of his disability is not warranted 
under Diagnostic Codes 5270, 5271, 5272, 5273, or 5283 
respectively.  

Finally, the evidence of record does not reveal that the 
veteran's service-connected right leg and right ankle 
disabilities cause him unusual or exceptional hardship such 
as to warrant application of 38 C.F.R. § 3.321(b)(1) (1998).  
He has not received any outpatient medical treatment for his 
disabilities since service, and is not shown to have required 
frequent periods of hospitalization due to service-connected 
disability.  The entirety of the evidence does not show that 
the right leg and right ankle disabilities currently cause 
him exceptional hardship in an employment setting.  The 
rating of disabilities is based on average impairment of 
earning capacity in a civil occupation.  38 U.S.C.A. § 1155.  
In cases such as this, where there is no evidence of an 
unusual disability picture associated with the pertinent 
disabilities, application of 38 C.F.R. § 3.321(b)(1) in lieu 
of the regular rating criteria, is inappropriate.  

The preponderance of the evidence is against the veteran's 
increased rating claims, and it presents no question as to 
which of two evaluations should be applied.  Thus, the 
provisions of 38 C.F.R. § 4.7 (1998) are inapplicable.


ORDER

A rating in excess of 10 percent for residuals of right 
fibula fracture is denied.

A compensable rating for right ankle disability is denied.


REMAND

With regard to the veteran's service-connected residuals of 
right radius head fracture, the Board is of the opinion that 
a thorough VA orthopedic examination should be performed to 
evaluate the current level of severity thereof.  In 
particular, the most recent VA orthopedic examination was 
performed in June 1998; at that time, the examiner indicated 
that the veteran was there for evaluation of his right leg 
disability, right ankle pain, and tinea pedis infection; no 
other complaints were listed (and consequently evaluated).

It is unclear whether the VA examiner intended to suggest in 
June 1998, that the service-connected right arm disability is 
currently asymptomatic and not associated with any pathology, 
or whether evaluation of that disability was not performed by 
virtue of an omission.  Thus, another VA orthopedic 
examination should be performed to determine the level of 
severity of the veteran's service-connected residuals of 
right radius head fracture on consideration of all pertinent 
criteria referable to the rating of disabilities of the 
musculoskeletal system, including 38 C.F.R. §§ 4.40, 4.45, as 
mandated by DeLuca, 8 Vet. App. 202.

With regard to the veteran's claim for a compensable rating 
of his service-connected tinea pedis/tinea unguium 
disability, the Board is also of the opinion that a remand of 
that claim is warranted.  Although a history of tinea pedis 
was indicated on VA medical examination in September 1993 (at 
which time tinea unguium was diagnosed), and long-term tinea 
pedis infection (affecting both feet despite use of topical 
anti-fungal agents) was indicated on VA orthopedic 
examination in June 1998 (at which time bilateral 
onychomycosis was diagnosed), the veteran was never afforded 
a thorough VA dermatologic examination to determine the exact 
nature and extend of his tinea pedis/tinea unguium 
disability.  

In view of the foregoing, the claims of increased ratings for 
right arm and tinea pedis/tinea unguium disabilities are 
REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected right arm and 
tinea pedis disabilities since service.  
After any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
treatment should be obtained and added 
to the claims folder.  

2.  The veteran should be afforded 
another VA orthopedic examination to 
determine the severity of the service-
connected residuals of right radius 
head fracture.  The examination report 
should include a description of 
pertinent symptoms and clinical 
findings, and an assessment of the 
functional impairment resulting 
therefrom.  The claims folder must be 
provided the examiner for review in 
conjunction with the examination.  Any 
pertinent pathology present should be 
discussed, and all appropriate testing 
conducted.  The examiner should elicit 
all of the veteran's subjective 
complaints concerning his right arm 
disability and provide an opinion as to 
whether there is adequate pathology 
present to support each subjective 
complaint of pain.  The examiner should 
also be asked to comment on the 
severity of the manifestations as to 
the veteran's ability to function in 
the employment arena and comment on 
whether there are other objective 
indications of the extent of his pain, 
such as visible manifestations on 
movement of the right arm and 
functional impairment due to pain. 

3.  The veteran should be afforded a VA 
dermatological examination to determine 
the severity of his service-connected 
tinea pedis/tinea unguium disability.  
The claims file must be made available 
to the examiner for review in 
conjunction with the examination.  Any 
testing and/or clinical studies deemed 
necessary should be performed.  The 
examiner should describe the veteran's 
service-connected dermatologic 
disability in terms of (1) the extent of 
the area of the body involved (exposed 
or unexposed surface/a large or small 
area); (2) the presence and severity of 
lesions, including ulcerations, 
disfigurement, swelling, the extent of 
any exfoliation, crusting, exudation, or 
itching, if any; (3) the extent of any 
scarring; and (4) whether there are any 
systemic or nervous manifestations, 
including pain.  The examiner should 
also comment on the presence of any 
other evident skin disability, and 
assess its relationship, if any, with 
the veteran's service-connected tinea 
pedis/tinea unguium.

4.  The RO review of the veteran's claim 
with regard to the right arm disability 
should include in its readjudication of 
the evidence consideration of 38 C.F.R. 
§§ 4.40 and 4.45.

5.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on 
examinations, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Thereafter, if the benefits sought on appeal are not 
granted, the veteran and his representative should be 
provided a supplemental statement of the case and afforded 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate review.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals





